GARDEN, JUDGE:
Claimant seeks $25,000.00, alleging that the negligence of respondent’s employee resulted in claimant sustaining a broken finger, which has impaired her work as a pianist and writer. Claimant was a patient at the West Virginia Medical Center in Morgantown on February 4, 1976, when the injury occurred. She was being transported in a wheelchair to the shower by a staff nurse. Her gown became disarrayed, and in an effort to cover herself, claimant’s left middle finger was caught in the spokes of the wheel chair, causing the fracture. Claimant alleges that she had a permanent loss of flexion in the finger, due to the fracture.
Claimant testified that she was feeling dizzy and was being pushed at a “high rate of speed.” There was conflicting testimony as to whether claimant wore a hospital gown or her own clothing. When she reached to cover herself, her finger was caught in the wheelchair. As a result of the injury, claimant lost the ability to play the piano well, and was also unable to speed type, which slowed her progress on a novel she was writing.
Nurse Pixler testified that she was pushing the wheelchair *328at a normal rate of speed, when she noticed Mrs. Haynes’ robe slipping. She had begun to stop the wheelchair when claimant’s finger became entangled in the spokes.
The Court, in order to allow a recovery in this claim, must be satisfied by a preponderance of the evidence that respondent’s negligence proximately caused claimant’s injury. The evidence does not indicate negligence. There is no evidence, other than claimant’s testimony, that she was being pushed at an unreasonably high rate of speed. Claimant stated, “I was dizzy. I felt heavy, I didn’t feel like myself, . . . and she pushed me very fast. ...”
From the record, the Court finds that the claimant has failed to prove by a preponderance of the evidence that the negligence of the respondent caused her injury and disallows her claim.
Claim disallowed.
Ruley, J., did not participate in the hearing or decision of this claim.